Mr. President, I am very happy to add my congratulations to those you have already received from so many on your unanimous election as President of this session of the Assembly. It is a just recognition of your personal merits and a well-deserved tribute to your country, Poland, for whose prosperity I express my best wishes.
133.	The report of the Secretary-General on the work of our Organization during the past year [A/8701 andAdd.l] has been given the careful consideration which such a well-prepared document deserves. We are grateful to Mr. Waldheim for the information and the guidance his report has given us. It shall be our guide as we strive to be productive in the service of mankind, and it has aroused in my delegation greater confidence in what we can accomplish here.
134.	We continue to believe that the United Nations is our best option to resolve the political conflicts which at present keep many nations apart or only serve to foster tension among them. We also continue to believe that it is here in this Organization that States have their best opportunity jointly to forge just, viable and effective solutions to reconcile their economic interests which have thus far seemed to be incompatible. We believe that in the United Nations peoples have their best opportunity to leave behind past errors and to build a future in which various cultures, diverse ideologies and different economic systems will compete nobly, in broad areas of agreement, so as to obtain for their citizens freedom, prosperity and the advancement of the human spirit.
135.	The United Nations, born of the tragedy of global warfare and of the dismaying poverty and ignorance in which most of our fellow human beings live, cannot and must not fail.
136.	Human institutions must periodically revise their structures and activities. New and unforeseeable needs require more suitable procedures, more flexible methods and more functional structures. The United Nations is no exception to this sociological rule. We do not cling to standards of action or structures which, in the face of new requirements, reduce the likelihood of attaining the purposes of those who forged the Charter at San Francisco. Experience is our teacher, and we must benefit from its lessons.
137.	Costa Rica has welcomed, and plans to study, the proposals made by the illustrious Government of Colombia regarding certain amendments to the United Nations Charter [see A/8746]. We shall participate in the discussion of this item [item 89] in the certainty that the statements of other delegations will shed new light on how best still further to improve upon the proposals of Colombia, and we shall vote in favor of them when the time comes to adopt a decision.
138.	However, we believe that together with reforms to improve the performance of our Organization it is necessary for all of us to acquire the conviction that the United Nations will be what the Member States wish it to be. The whole will be no better than the sum of its parts. The degree of sincerity with which each State Member of this Organization adheres to and achieves its objectives, the degree of sincerity with which each State supports its purposes and action, will be a measure of the degree to which the United Nations will respond to the hopes of the peoples of the world.
139.	We welcome the relaxation of tension which has taken place between the great Powers, which has been made manifest in the statements of the Secretary of State of the United States of America [2038th meeting] and the Minister for Foreign Affairs of the Union of Soviet Socialist Republics [2040th meeting] in this general debate. This move by certain great nations, which had maintained until quite recently dangerously hostile relations, to seek no longer armed confrontation but dialog, no longer diatribe but understanding and negotiation, nourishes the hope that peaceful coexistence and, even more, constructive relations among nations of various political creeds, can some day become a magnificent reality.
140.	In our Organization we must give these budding signs, like weak plants, all our solicitous, patient and generous support, being aware that there is no human problem that man cannot solve if it is approached with a desire for justice and truth.
141.	Of course, it is necessary that this collective action be supported by the individual conduct of each nation consistent with the expressions of peace and international co-operation which may be heard here.
142.	The era of confrontation, born of the hatred and suspicion of the cold war, must for all time yield to an era of negotiation.
143.	The extremist thesis that the democratic and Communist nations cannot coexist in the same world and that sooner or later one form of society will completely dominate the other must be rejected in theory and in practice as the product of sick fanaticism.
144.	Regrettably, the residue of this fanaticism still permeates the propaganda which poisons the minds of peoples who live under both political systems. While the statesmen of the great Powers meet and strive to build a world in which they can live together in peace, their propaganda and security agencies continue to function according to the obsolete dogmas of the cold war. They seem to be determined to carry on the absurd task of maintaining the small nations as belligerents in a cold war which the leaders of the great Powers have already decided to replace by peaceful coexistence.
145.	Costa Rica believes that the desire for peace, which has inspired the steps taken by the statesmen of the most powerful nations in the world in the last few years and has led to an atmosphere of coexistence, which we here applaud, must be supported and practiced by all nations, large and small. It is precisely for this reason that the Government of which I am a part decided to break the isolation in which it has lived with regard to the socialist nations and has established beneficial diplomatic and trade relations with the Soviet Union, Czechoslovakia, Bulgaria, Poland, Hungary, Romania and Yugoslavia.
146.	This position has exposed us to enraged propaganda attacks on the part of those who wish to maintain the climate of the cold war, and those attacks have been welcomed by the fanatics in our own country and have created suspicion among some Governments in our area which are still living under that influence. Nevertheless, our Government is prepared to continue to deal with those who prefer to sacrifice mankind to a nuclear holocaust rather than tolerate the existence of political doctrines contrary to their own.
147.	The acceptance of the existence of various ideologies in the political field and the conviction that it is undesirable, and indeed impossible, for a man or a nation to determine what is best for all of mankind constitute the very basis of the democratic system, in which we hope to continue to live in Costa Rica. We are therefore prepared to maintain and broaden our relations with nations which have adopted systems different from ours, as long as they respect our sovereignty. We feel sure that this position, which has unleashed a storm against our Government, deserves the support and understanding of the vast majority of the States Members of this Organization.
148.	The United Nations is committed, because of its origin, to carry forward to the end in the fight against fear. That is why the item on disarmament must be a key question at every session of the General Assembly. The Secretary-General has sadly warned us that there has been no halt or perceptible slowing down in the arms race [A/8701/Add. 1, p. 3]. The information that he has furnished us is alarming. It states that in the decade of the 1960s the countries of the world allocated $1,870,000 million to acquire weapons of war and that in the last years the total military expenditures for that purpose have increased by approximately $200,000 million a year. Costa Rica, which has set an example and shown that it is possible for a nation to live without an army, sadly takes note of these facts. We regret even more that nations with grave problems of under-development have become swept up in this dizzying arms race.
149.	However, there are signs of hope, at least in the legal field, in the commitments that nations have entered into. The Antarctic Treaty; the Treaty Banning Nuclear Weapon Tests in the Atmosphere, Outer Space and under Water; the Tlatelolco Treaty; the Treaty on the Non-Proliferation of Nuclear Weapons; the treaties which forbid the emplacement of nuclear weapons in outer space, the sea-bed and the ocean floor; and the recent convention on the prohibition of the use of biological weapons; as well as the agreement reached at the summit meeting held in Moscow in May of this year by the leaders of the two great Powers of the world on the limitation of strategic weapons-all of this has raised the hopes of peoples that the night of terror will be left behind, and we now dimly see at least the dawn of a day without terror.
150.	The General Assembly must continue to go forward. The hopes of peoples during this session would be increased if States which have not yet done so would announce that they have signed any of those treaties, in which they have been invited to participate. We shall welcome any action intended to establish some organ charged with preparing, prudently but with firm resolution, the convening of a world disarmament conference which would be charged with attaining one of the noblest goals which the peoples set for themselves when they constituted the United Nations, namely, to end the scourge of war.
151.	In the past years there has been an epidemic of criminal attacks and threats against personal security. We have had to endure a wave of savage terrorism which, in the words of Secretary of State Rodgers, "tragically touched the lives of people everywhere, without warning, without discrimination, without regard for the sanctity of human Me" [2038th meeting, para. 76].
152.	In a praiseworthy move to draw the attention of the United Nations to the principal problems of mankind, the Secretary-General made a solemn appeal to this Assembly to seek the appropriate means to fight terrorism and other forms of violence which jeopardize and destroy innocent human lives.
153.	The Foreign Minister of Brazil, Ambassador Mario Gibson Barboza, deplored in this Assembly the fact that no support had been given to the wording of the item as requested by Secretary-General Waldheim in the clear and decisive manner in which it was recommended by the General Committee [ibid., para. 6]. Like my colleague, I regret that amendments were introduced to that wording which seem to imply that in certain cases terrorism could be considered a legitimate political instrument. We totally reject these attempts to justify what cannot be justified. We can never accept the view that in order to reach certain political or social aims it is permissible to endanger the lives of innocent human beings who are totally alien to the conflict, or to disrupt international communications, thereby reducing the opportunities for people to come together.
154.	On other occasions in this and other forums Costa Rica has proposed the adoption of severe measures to put an end to terrorism. We have asked that such measures be applied not only to the persons who carry out terrorism and to the organizations responsible, but also to the Governments which protect them. If no nations were accomplices, terrorism would not last long. The suspension of air service to and from the countries which give refuge to the pirates and terrorists in general would doubtless constitute one of the most effective means in the fight against such crimes against mankind.
155.	My delegation will support any draft resolution or convention intended to combat in the most effective way possible this criminal activity. We consider that we cannot leave this session of the Assembly without having formulated adequate instruments to contain international terrorism. We therefore would venture to appeal to the delegations that were determined to postpone the discussion of so fundamental an item in the Sixth Committee to set aside their obstructionist attitude and, '-without any political preferences or ideological partisanship, to realize that it is urgent and indispensable to unite firmly and decisively to confront this indiscriminate and odious violence, which violates one of the basic human rights proclaimed by our Organization.
156.	The Middle East continues to be the burning issue in which world peace is at stake. There is at issue both peace and security as well as the possibilities for the economic and social development of the people of the area who deserve our fullest sympathy.
157.	It is with dismay that we have seen how in the past this Organization has adopted certain resolutions which, instead of promoting peace, have contributed to the creation of obstacles to a direct understanding between the parties to the dispute. The debates have been neither calm nor objective. The voting has been in blocs, in most cases without taking into account the merits of the proposals under study.
158.	Costa Rica is intensely concerned to contribute, with other nations, to bring about the day when peace will reign in the Middle East. We have proposed and will continue to ; propose and support dispassionate draft resolutions which seek a meeting of the minds between the parties. We shall insist on the need to prepare the way for direct negotiations between the belligerents and on the just demand that all the States of the area recognize the lawful and sovereign existence of the State of Israel within secure borders clearly defined in treaties with its neighbors.
159.	This Organization cannot afford to continue to neglect, as though it did not exist, the conflict in Indochina. I here endorse the prudent words of the Secretary-General when he told us that he was deeply concerned that "the United Nations, which was created as a result of a world war in order to safeguard international peace and security in the future, appears to have no relevance to what is now happening in Viet-Nam" [see A/'8701/Add. 1, p. 4].
160.	Undoubtedly it is the duty of the United Nations at last to concern itself with the enormous humanitarian problems which arise in that area of conflict. We must be vigilant to prevent the worsening of the situation from affecting the peace and security of all mankind.
161.	We consider that the peace offer made by President Nixon is reasonable: if the North VietNamese were to release the United States prisoners and accept a genuine cease-fire, the United States would withdraw completely from VietNam and would even end its military assistance to the South VietNamese. In these conditions, the future of Viet-Nam could be discussed in peace conferences and not on the battlefield.
162.	If all foreign support for North and South Viet-Nam were to end, the cease-fire to be negotiated could put an end to a bloody war which for more than 20 years has been eroding the vitality of that country. Without foreign support the North and South VietNamese will find a solution to their differences, even though this may not be wholly satisfactory to a sizable part of the population. The political regime that would arise from the settlement could be no worse than the brutal bloodletting and destruction that the VietNamese have suffered for decades, in large measure because of foreign intervention.
163.	Costa Rica continues to be firmly in the trenches in the struggle against all forms of racial discrimination. With the same vigor as that with which we have condemned and continue to condemn apartheid and other odious forms of discrimination which men of the white race practice against those of the black race, we also condemn the new manifestations of racism which have led majority groups of the black race to commit odious discriminatory acts against human beings of another race.
164.	World public opinion is shaken by the deportation en masse of persons of Asian origin who have had their homes in Uganda. That is particularly serious when one realizes that, apart from being driven from their homes because they belong to a race different from that of the majority of the population of Uganda, thousands of human beings will be deprived of all their belongings. A mandatory deadline has been set for leaving the country, under the threat that if they do not leave their homes they will be sent to concentration camps.
165.	My deleDation adds its voice to the voices of protest of other delegations and unfortunately, all too few-against this brutal trampling of the rights of the Ugandans of Asian origin. We support the British proposal that the item should be included in the agenda of this Assembly [A/8794]. We agree with the point of view stated by Sir Alec Douglas- Home, to the effect that this item should be debated without delay in the General Assembly, since the inhuman action which creates refugees is of undoubted international concern [2042nd meeting, para. 118].
166.	Costa Rica, although it is a developing country with unemployment problems, is prepared, as a token of the good faith with which it acts in such matters, to receive on its soil a group of inhabitants of Uganda who are victims of the discriminatory acts of their Government. President Figueres has responded to the humanitarian appeal made by the Secretary-General with a warm message of support and with a decision to contribute to the asylum provided to those who have been expelled.
167.	The Russian Jews constitute a small part of the Soviet population. Nevertheless, they have contributed to the great achievements of that great Power. They maintain spiritual links with a nation which, spread throughout the world, has decided to establish a proper home on the soil where its forefathers forged its culture and history.
168.	International public opinion has come out against the restrictions imposed on the Jews by the Soviet Union with regard to free emigration to their homeland. Criticism comes not only from the enemies of the political-social regime of the Soviet Union; it comes also from many great admirers of socialism and leaders of Communist parties in various parts of the world.
169.	My delegation sincerely believes that the Soviet Union would win greater respect in world public opinion if, instead of bargaining for the talents of these people, they were to yield those talents, which have forged their own culture, to a nation which is trying to build a prosperous, just and free society for its sons who have wandered throughout the world. It is, furthermore, a nation that has given constant proof of its decision to share its own achievements with the under-developed peoples of the world.
170.	The State of Bangladesh came into being as a result of the resistance of a people heroically united against the most pitiless form of political repression. The Bengali nation stoically bore genocide rather than abdicate its endeavors to exercise self-determination. Now that the people have achieved self-determination, after a bloody battle, we cannot close the doors of the international community to them.
171.	It is an irony that the People's Republic of China, to which entry to the United Nations was prohibited for so many years, has cast its first veto in the Security Council to prevent the State of Bangladesh from occupying its lawful seat in our Organization.
172.	Costa Rica, which was the first Latin American country to extend diplomatic recognition to the new Bengali State, will enthusiastically support the recommendation it hopes the General Assembly will make for the purpose of opening the doors of the United Nations to the representatives of Bangladesh.
173.	The Secretary-General, as an encouraging fact mentioned in his report on the work of the Organization, emphasizes the efforts of co-operation within the Organization in the fields of trade and development, the human environment and population. Indeed, even the severest critics of the United Nations are generous in their praise of this field of action of the United Nations,
174.	This is the hour of international justice and equity. The poorer nations of the world harbor resentments born of an injustice-laden past. They wish to possess and reap the fruits of their national resources and to have their national labor well paid for, since they have to pay very well for the labor of the wealthy nations. The poor nations wish to achieve an integral economic and social growth. They cannot agree that growth should continue to favor only some small sectors of mankind or certain nations while the vast majority continues to be immersed in poverty, ill- health, malnutrition, lack of opportunity for education and under-employment of natural and human resources.
175.	Let us bear in mind, as the Secretary-General warns us in his report, that to make progress in the solution of the global problems of the economic and social development of peoples "... Governments must develop more of a concern for each other's interests, a clear sense of each other's preoccupations and a wider knowledge of the sensibilities of other Governments and cuVLmQs" [A/9701/Add. 1, p. 5]. My delegation wishes to place on record its confidence that the highly developed nations will for their own benefit heed the demands of the developing countries. We trust that in reducing their arms expenditures they will channel such resources to the peoples that live submerged in underdevelopment and thereby co-operate with them in the attainment of a better life.
176.	The United Nations Conferences on the Law of the Sea held in Geneva in 1958 and 1960 constituted the point of departure, and not the target, of legal developments which must bear fruit in the forthcoming United Nations conference on the law of the sea. The most important contribution to this development was given by Latin America, with its thesis of a greater extension of the territorial sea or of broader special jurisdiction for the coastal State to protect and exploit the ichthyological and natural resources of the adjacent sea and its coast.
177.	The thesis that sea-hunting and fishing beyond the territorial waters of only a few miles of breadth must be governed absolutely by the principle of the freedom of the seas might have been warranted in the periods of history in which maritime resources seemed to be inexhaustible. But the use of increasingly sophisticated techniques of sea- hunting and fishing, and the building of increasingly bigger fleets, with a greater capacity to extend their activities to areas far removed from their countries of origin, brought about an irrational and wrongful exploitation of the riches of the sea.
178.	That is why the principle of the freedom of the seas, which must continue to be considered untouchable for maritime and air transit, must be limited so far as the exploitation of resources is concerned.
179.	In order to conserve and exploit for the benefit of the peoples of the coastal States the riches of the adjacent seas, in South America the thesis emerged that 200 miles should be the breadth of the territorial sea. At the Specialized Conference of the Caribbean Countries on Problems of the Sea, held at Santo Domingo on 7 June 1972, the more advanced concept was adopted of a patrimonial sea with a breadth of up to 200 miles.
180.	In the Declaration of Santo Domingo [A/8721, annex I, sect. 2] it was recognized that the breadth of the territorial sea should be the subject of an international agreement. It was also agreed that until such time, "every State has the right to establish the breadth of its territorial sea up to a limit of 12 nautical miles measured from the applicable base line."
181.	At that Conference it was made perfectly clear that one must not confuse the territorial sea, where the coastal State exercises all the attributes of full sovereignty, with another additional and broader area, which has been called the patrimonial sea, where the coastal State exercises a sovereignty limited to the exploitation, exploration and conservation of marine resources, without jurisdiction to interfere with free navigation or with the right to lay under-water cables and pipes which any other State enjoys.
182.	The 12-mile breadth is more than sufficient for the territorial sea and its purposes, which are conservation and the security of the coastal State. The complication has arisen because of the use of the concept of territorial sea for the economic defense of fisheries or the exploration and exploitation of marine resources existing in an adjacent area of the territorial sea, which can be extended up to 200 miles. Because the truth is that the jurisdiction which some South American States exercise over an area up to 200 miles, which they call the territorial sea, does not have the characteristics of full sovereignty, but is limited to the exploration, exploitation and conservation of the renewable and non-renewable resources of what was formerly the high seas. The confusion therefore arises out of giving the same name to two different things: the zone of the territorial sea, strictly speaking and there is no reason for it to exceed 12 miles and the adjacent area which can be extended up to 200 miles, where jurisdiction limited to the economic field is the only one exercised.
183.	In the patrimonial sea, aircraft and ships of all States, whether coastal or not, have the right to free navigation and overflight, with no other restrictions than those that result from the exercise by the coastal State of its rights in the same area.
184.	Inasmuch as recognizing a breadth of up to 12 miles for the territorial sea would include some straits, one must therefore enter a qualification to the effect that the extension of the territorial sea, and still less that of the patrimonial sea, shall in no way curtail the freedom of maritime navigation and air navigation over those straits.
185.	Costa Rica reiterates at this time its support for the principle stated by the General Assembly in its resolution 2749 (XXV) that the sea-bed and ocean floor beyond the territorial sea and continental shelf are the common heritage of mankind.
186.	The peoples of the world expect just solutions for the many international problems which beset them. For them let us try to maintain this Organization as the most appropriate instrument to preserve peace, to bring about general well-being, and to defend freedom.
